On September 22, 1977 the court entered an order, based on stipulated settlement entered into between the parties, providing that in No. 338-73 Dixie Bedding Company, plaintiffs predecessor-in-interest, realized during its fiscal year ending July 31, 1967, excessive profits in the amount of $50,000 from contracts subject to the Renegotiation Act of 1951 and that in No. 339-73, during its fiscal year ending July 31, 1968, it realized excessive profits in the amount of $250,000, said amounts, less appropriate state and federal tax credits, if any, to be paid by plaintiffs to the appropriate agency of the United States Government, with no interest to be levied thereon.